JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order granting appellee’s motion for summary judgment and dismissing the case filed April 10, 2000, and order denying reconsideration filed November 8, 2000, be affirmed substantially for the reasons stated in the memorandum opinions accompanying those rulings. The district court properly determined that ap*7pellant failed to present sufficient evidence to allow a reasonable fact finder to infer the real reason for appellee’s decision not to grant tenure was intentional discrimination on account of appellant’s race or national origin. See Aka v. Washington Hosp. Ctr., 156 F.3d 1284, 1288-90 (D.C.Cir.1998) (en banc).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.